UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 8, 2010 MONMOUTH REAL ESTATE INVESTMENT CORPORATION (Exact name of Registrant as specified in its charter) MARYLAND 001-33177 22-1897375 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 3499 Route 9N, Suite 3C, Freehold, NJ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (732) 577-9996 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): [] Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 142-12 under the Exchange Act (17 CFR 240.14a-12 [] Pre-commencement communications pursuant to rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Effective November 8, 2010, Cynthia J. Morgenstern's employment as Executive Vice President of Monmouth Real Estate Investment Corporation terminated.In accordance with her Employment Agreement, it is expected that she will be resigning from the Board of Directors. SIGNATURES Pursuantto the requirements of the Securities Exchange Act of 1934, theRegistrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MONMOUTHREAL ESTATE INVESTMENT CORPORATION /s/Maureen E. Vecere MAUREEN E. VECERE Chief Financial Officer and Chief Accounting Officer Date November 15, 2010
